Exhibit 10.1

 



AMENDMENT NO. 1

TO

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) is made as of August 3, 2018 to the
Second Amended and Restated Advisory Agreement, effective as of August 11, 2017
(the “Agreement”), by and between RW Holdings NNN REIT, Inc. (the “Company”),
Rich Uncles NNN REIT Operator, LLC (the “Advisor”) and BrixInvest, LLC (the
“Sponsor”).

 

AMENDMENT

 

Paragraph (a) of Section 9 of the Agreement is hereby amended and restated in
its entirety to read in full as follows:

 

“(a) Asset Management Fee. For each Applicable Class, the Company shall pay to
the Advisor or an Affiliate of the Advisor as compensation for the advisory
services rendered to the Company under Paragraph 3 above, a monthly fee (the
“Asset Management Fee”) in an amount equal to 0.1% of the Company’s Total
Investment Value as of the end of the preceding month plus the book value of any
Properties acquired during the current month pro-rated based on the number of
days such Properties were owned during the month; provided, however, that the
Advisor shall pay a portion of its Asset Management Fee as a rebate to Large
Investors. Such rebate shall be paid monthly to the Large Investors in an amount
equal to one-half of the monthly Asset Management Fee percentage (0.1%)
multiplied by such Large Investor’s investment in the Company. The Asset
Management Fee shall be payable monthly on the last business day of such month.
The Asset Management Fee, which must be reasonable in the determination of the
Company’s Independent Directors at least annually, may or may not be taken, in
whole or in part as to any year, in the sole discretion of the Advisor. All or
any portion of the Asset Management Fee not taken as to any fiscal year shall be
deferred without interest and may be taken in such other fiscal year as the
Advisor shall determine. Additionally, to the extent the Advisor elects, in its
sole discretion, to defer all or any portion of its monthly Asset Management
Fee, the Advisor agrees that it will waive, not defer, that portion of its
monthly Asset Management Fee that is up to 0.025% of the Company’s Total
Investment Value.”

 

No other term or provision of the Agreement shall be deemed amended, changed or
modified except as set forth above.

 



1 

 

 

 

IN WITNESS WHEROF, the undersigned have executed this Amendment as of the date
first set forth above.

 



              RW Holdings NNN REIT, Inc.   BrixInvest, LLC                 By:
/s/ RAYMOND J. PACINI   By: /s/ HAROLD HOFER         Raymond J. Pacini    
Harold Hofer         Chief Financial Officer     Manager                       
            Rich Uncles NNN REIT Operator, LLC                       By:
BrixInvest, LLC,                 Manager                         By: /s/ HAROLD
HOFER                       Harold Hofer                       Manager          
           



  

2 

